I concur in the decision of the court in this case; but I have been led to my conclusion mainly from the insufficiency of the memorandum, relied on as evidence of the contract, to identify the premises claimed. There is no sufficient description of the premises contained in the writing, nor is there any reference to any other instrument containing such a description as will enable us to locate the land. Without dissenting from the grounds taken by the court in their opinion, I simply say, that this defect in the complainant's case had more weight on my mind in leading me to the conclusion to which the court have arrived.
Bill dismissed with costs. *Page 596